Citation Nr: 1125985	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  04-06 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities, claimed as due to herbicide exposure.

2.  Entitlement to service connection for bilateral peripheral neuropathy of the upper extremities, claimed as due to herbicide exposure.

3.  Entitlement to service connection for myasthenia gravis (MG), claimed as due to herbicide exposure.

4.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).

5.  Entitlement to an initial rating greater than 30 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to September 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in April 2002 and September 2003 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In the April 2002 rating decision, the RO denied service connection for ocular myasthenia gravis (OMG).  Thereafter, in the September 2003 rating decision, the RO denied the issues of entitlement to service connection for peripheral neuropathy of the upper and lower extremities and entitlement to a TDIU.

Although the Veteran's initial claim for service connection for myasthenia gravis was characterized as ocular myasthenia gravis, recent medical evidence shows that he also has systemic myasthenia gravis.  Accordingly, this issue has been expanded and recharacterized as shown on the title page of this decision.  

In November 2005, the Board issued a decision in this case which denied the Veteran's claims.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  By a July 2007 Order, the Court, pursuant to a joint motion, vacated the Board's decision and remanded the case for compliance with the instructions of the joint remand.  The matter was again before the Board in December 2007 at which time the case was remanded for additional development.  Also before the Board in December 2007 were the issues of entitlement to service connection for posttraumatic stress disorder (PTSD) and entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.  However, the RO subsequently granted service connection for PTSD in October 2010, and diabetes mellitus, type II, in March 2010.  As this represents a full grant of the benefits sought with respect to these issues, they are no longer on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  In terms of the Board's remand in December 2007 of the issues of entitlement to service connection for peripheral neuropathy of the upper and lower extremities, the Board finds that there has been substantial compliance with the prior remand directives in requiring additional VCAA notice, requesting additional medical records and records from the Social Security Administration (SSA), and obtaining additional medical development.  Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for myasthenia gravis, entitlement to a TDIU, and entitlement to an initial rating greater than 30 percent for PTSD are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The weight of evidence shows that the Veteran does not have peripheral neuropathy of the upper extremities.

2.  The weight of evidence shows that the Veteran does not have peripheral neuropathy of the lower extremities.


CONCLUSIONS OF LAW

1.  The Veteran does not have peripheral neuropathy of the upper extremities that was incurred in or aggravated by active duty service, nor may it be presumed to be incurred in or aggravated by such service, nor is such a disability proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

2.  The Veteran does not have peripheral neuropathy of the lower extremities that was incurred in or aggravated by active duty service, nor may it be presumed to be incurred in or aggravated by such service, nor is such a disability proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

With respect to the claims of entitlement to service connection for peripheral neuropathy of the upper and lower extremities, the United States Court of Appeals for Veterans Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  In the present appeal, the appellant was provided with initial notice of the VCAA in February 2003, which was prior to the September 2003 rating decision on appeal.  Therefore, the express requirements set out by the Court in Pelegrini have been satisfied.

The February 2003 letter noted above, as well as a January 2008 letter, informed the appellant of what was necessary to substantiate his claims for service connection for peripheral neuropathy of the upper and lower extremities, what information and evidence he must submit, and what information and evidence will be obtained by VA.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 (b), as well as the Court's holding in Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

During the pendency of this appeal, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service- connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman, supra.  In regard to the claims of entitlement to service connection for peripheral neuropathy of the upper and lower extremities, the Veteran was provided with the degree of disability and effective date of disability elements in the January 2008 letter.    

The Board also finds that all necessary assistance has been provided to the appellant.  The RO has made reasonable and appropriate efforts to assist the appellant in obtaining the evidence necessary to substantiate his claims for service connection for peripheral neuropathy of the upper and lower extremities, including obtaining VA outpatient records, records from the Social Security Administration, and affording him VA examinations.  With respect to VA examinations, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the pertinent VA examination reports in August 2003 and October 2009 contain sufficient findings with which to properly evaluate the appellant's present claims for service connection for peripheral neuropathy of the upper and lower extremities, and are thus deemed adequate for rating purposes and are predicated on a review of the claims file.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the issues on appeal presently being decided has been met.  38 C.F.R. § 3.159(c)(4); Barr, supra.  The Veteran was also given the opportunity to request a hearing before the Board which he declined.  

Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant with respect to his claims for service connection for peripheral neuropathy of the upper and lower extremities and that adjudication of these claims at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits with respect to these issues.

II.  Facts

The Veteran's service personnel records show that he served in Vietnam from September 1968 to September 1969.

The Veteran's service treatment records are devoid of complaints or treatment involving the upper or lower extremities, with the exception of treatment for a ganglion cyst, left wrist, in January 1969, and cellulitis, right foot, organism undetermined, in April 1969.  The Veteran's August 1970 separation examination report shows normal clinical evaluations of the Veteran's upper and lower extremities.  

VA hospital records show that the Veteran was admitted in May 1998 with a diagnosis of cervical lymphadenopathy.

Agent Orange examination records in June 2001 reflect the Veteran's complaint of exposure to Agent Orange in Vietnam and of experiencing numbness and tingling in his hands and feet while driving for the past three to four years.  He denied any other complaints related to Agent Orange at that time.

A VA outpatient record from a primary care clinic visit in January 2002 notes that the Veteran's active problems included "Other General Symptoms ...comment:  Possible Upper Motor Neuron Dysfunction".  This record also reflects the Veteran's complaints of cramps in his feet and hands at times and states that this could be due to side effects of medication.  The record shows that the Veteran was advised to follow up with neurology to discuss a possible dosage adjustment.  

In a decision of the Social Security Administration in October 2002, it is noted that the Veteran reported substantial gainful activity from summer 2001 through February 2002.  It also notes that he alleged disability due to myasthenia gravis and began exhibiting symptoms of this disability in November 2000.  The SSA findings were that the Veteran had the severe impairment of myasthenia gravis and had been unable to engage in substantial gainful activity since February 2002.  He was thus awarded SSA disability benefits effective in February 2002.  He was not given a secondary diagnosis.  

SSA records include a record from a private internal medicine physician in April 2002.  The Veteran reported to this physician that he had been diagnosed as having myasthenia gravis in November 2000 and in regard to muscle and joint pain, he said he had experienced cramping in the last couple of years and that his muscles "knot up".  He was given an impression that included myasthenia gravis with associated generalized muscle weakness and fatigue.  

In January 2003, the Veteran filed new claims for service connection for disabilities that included numbness, swelling and cramping of the arms, hands and legs.  

"Other General Symptoms" are noted on problem lists in the Veteran's VA outpatient records through February 2003.  

An August 2003 VA examination report for diabetes mellitus notes that the Veteran was told he had diabetes mellitus, type II, in September 2002.  It also notes that he had a listed problem of peripheral neuropathy and that his electromyogram (EMG) was abnormal, but that the abnormalities were consistent with his diagnosis of myasthenia gravis and not diabetes peripheral neuropathy.  In rendering the diagnoses, the examiner remarked that there was no evidence of peripheral diabetic neuropathy and that EMG abnormalities were consistent with the Veteran's myasthenia gravis.

VA outpatient records from November 2005 through April 2008 include neuropathy on the problem list, but numerous medical assessments in these records do not include this diagnosis.  These records also show that the Veteran's myasthenia gravis was stable and currently controlled.  

At a VA diabetes mellitus examination in October 2009, the Veteran said that he had never been on insulin and was not aware of specific complaints for diabetes.  He denied any emergency room visits or hospitalization for diabetes.  He said he was treating his diabetes with oral medication which had not been changed since 2008.  The Veteran denied symptoms of peripheral vascular disease of his lower extremities and diabetic nephropathy.  The examiner remarked that he was asked to comment on diabetes related herbicide exposure and opined that currently there was no evidence by examination to support diabetic neuropathy as normal neurological examination.  He said that EMG made a diagnosis of MG, but it would not used to detect small fiber neuropathy of diabetes.  He reiterated that examination did not currently detect diabetic peripheral neuropathy.  Regarding symptoms of peripheral neuropathy, the Veteran reported paresthesias and increased sensitivity on the toes of both feet.  The examiner remarked that he had been asked to comment on peripheral neuropathy of extremities as related to herbicide exposure and stated that peripheral neuropathy was not found on examination, although he added that this might not be sensitive enough to detect at the time.  He also noted that the Veteran's reported symptoms were of the lower extremities and did not involve the upper extremities.  

III.  Analysis

Pertinent Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  

There must be competent evidence showing the following:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Hickson v. West, 12 Vet. App. 247 (1999).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

Whenever VA's Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease for the purposes of this section.  38 U.S.C.A. § 1116(b)(1); 38 C.F.R. § 1.17.

If a veteran was exposed to an herbicide agent during active military service, the following diseases will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  38 C.F.R. § 3.309 (e), Note 2.

The presumptive period for these conditions is any time after service, except that acute and subacute peripheral neuropathy have a presumptive period of one year after the last date on which the veteran was exposed to an herbicide agent during active service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

VA's Secretary has determined that a presumption of service connection based on exposure to certain herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  Notice, 59 Fed. Reg. 341-346 (1994); Notice, 61 Fed. Reg. 41442-41449 and 57586-57589 (1996); Notice, 67 Fed. Reg. 42600- 42608 (2002); Notice, 68 Fed. Reg. 27630- 27641 (2003); and Notice, 72 Fed. Reg. 32395-32407 (2007).

The Secretary has further determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for chronic peripheral nervous system disorders.  See Notice, 72 Fed.Reg. 32395-407 (June 12, 2007); See also Notice, 68 Fed.Reg. 27630 -27641 (May 20, 2003); See also Notice, 67 Fed. Reg. 42600 (June 24, 2002); Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); Notice, 64 Fed.Reg. 59232 (November. 2, 1999)(emphasis added).

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Further, when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic disease of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The absence of contemporaneous medical evidence may be weighed as a factor in determining the credibility of lay evidence, but lay evidence cannot be determined to lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002).

Discussion

In this case, the record reflects that the Veteran is recognized as having the requisite service in the Republic of Vietnam during the relevant time period.  Therefore, he is presumed to have been exposed to herbicides.  38 C.F.R. § 3.313.  However, in regard to acute and subacute peripheral neuropathy, which is on the list of presumptive disabilities due to exposure to herbicides, there is no competent evidence that the Veteran had this type of transient peripheral neuropathy that occurs within weeks or months of exposure to Agent Orange and resolves within two years of the date of onset, or that the Veteran is claiming service connection for this type of disability.  38 C.F.R. § 3.309(e).  

Furthermore, after carefully reviewing the evidence of record, the Board finds that while there is both positive and negative evidence on file regarding the question of whether the Veteran suffers from a neuropathy separate and distinct from symptoms of his myasthenia gravis, the weight of evidence militates against this claim.  

As noted in the facts above, the Veteran's service treatment records are devoid of complaints or treatment involving the upper or lower extremities, with the exception of treatment for a ganglion cyst, left wrist, in January 1969, and cellulitis, right foot, organism undetermined, in April 1969.  The Veteran's August 1970 separation examination report shows normal clinical evaluations of the Veteran's upper and lower extremities.  

Turning to postservice medical evidence, the evidence that supports a present diagnosis of neuropathy are VA outpatient records dated from November 2005 to April 2008 that include neuropathy on the problem list.  However, the medical assessments on these same records do not include neuropathy as a diagnosis.  In fact, a VA examiner addressed this in an August 2003 VA examination report by noting that the Veteran had a listed problem of peripheral neuropathy and that an EMG was abnormal, but that the abnormalities were consistent with the Veteran's diagnosis of myasthenia gravis and not diabetes peripheral neuropathy.  In rendering a diagnosis, the examiner opined that there was no evidence of peripheral diabetic neuropathy and that EMG abnormalities were consistent with the Veteran's myasthenia gravis.  

A second VA medical opinion was obtained in October 2009 whereby the examiner similarly opined that there was currently no evidence on examination to support diabetes neuropathy or peripheral neuropathy and he noted that the Veteran had a normal neurological examination.  The examiner also reported that the symptoms provided by the Veteran were of the lower extremities and did not involve the upper extremities.  Although the examiner went on to add that EMG findings would not be used to detect small fiber neuropathy of diabetes and that while peripheral neuropathy was not found on examination, it might not be sensitive enough to detect at that time, the Board construes this notation as merely indicating the possibility rather than the probability of the disability and it is thus too speculative to establish that the Veteran has peripheral neuropathy.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  This is so in light of the fact that peripheral neuropathy has not been supported by any clinical findings.  As noted above, the Veteran was found to have a normal neurological examination by the October 2009 VA examiner.  

Consideration has also been given to the Veteran's belief that he has peripheral neuropathy of the upper and lower extremities.  While the Veteran is certainly competent to report on and describe his neurological symptoms, he is not competent to report on the complex question of whether such symptoms are productive of a neuropathy.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

Thus, while the Board does not dispute the Veteran's reports as reflected in his treatment records beginning in 2002 of cramping in his hands and feet and tingling in his toes, the weight of medical evidence does not link such symptoms to a neurological disability separate and distinct from his myasthenia gravis, namely peripheral neuropathy.  Rather, as the facts show, a VA outpatient record in January 2002 states that the Veteran's cramps in his arms and legs could be side effects of his medication, and a private physician in April 2002 rendered an impression of myasthenia with associated generalized muscle weakness and fatigue.  Moreover, both the August 2003 and October 2009 VA examiners stated that there was no evidence of peripheral neuropathy, diabetic or otherwise, on examination.  Lastly, although neuropathy is included in the Veteran's problem lists on VA medical records from November 2005 to April 2008, none of these records actually contain a diagnosis or assessment of neuropathy.  For these reasons, the Board finds that the weight of evidence militates against a present disability of peripheral neuropathy as claimed.  

Accordingly, this claim must be denied because the first essential criterion for a grant of service connection-- competent evidence of the claimed disability--has not been met.  38 C.F.R. § 3.303; Hickson, supra.  Accordingly, discussion of this claim on any other basis or theory of entitlement is not warranted.  38 C.F.R. §§ 3.303, 3.310.

Because the weight of evidence is against this claim and is not in relative equipoise on the question of the existence of peripheral neuropathy of the upper and lower extremities, the benefit-of-the-doubt doctrine is not for application and the claim for service connection for peripheral neuropathy of the upper and lower extremities must be denied.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for peripheral neuropathy of the upper extremities is denied.

Entitlement to service connection for peripheral neuropathy of the lower extremities is denied.


REMAND

On file is a letter from the Veteran's representative with a June 2011 date stamp from the VA RO in St. Louis, Missouri.  In this letter, the Veteran's representative reported that the Veteran had filed a Notice of Disagreement in December 2010 to the RO's October 2010 assignment of a 30 percent rating for PTSD made effective in January 2003.  He went on to request that a Statement of the Case be issued so that the Veteran may perfect his appeal to the Board.  In light of the present procedural posture of this issue, the Board is obligated to remand the issue of entitlement to an initial rating greater than 30 percent for PTSD for proper development, to include issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

In the Board's December 2007 remand, the RO was directed to afford the Veteran a VA examination and obtain an opinion with complete rationale (emphasis added) as to whether it was at least as likely as not that the Veteran's current OMG was causally related to active service.  Although the Veteran was afforded a VA ophthalmology examination in September 2009, and the VA examiner rendered a negative nexus opinion, the examiner offered no rationale for his opinion.  Moreover, there is no indication that the examiner reviewed the Veteran's claims file or considered any findings contained therein.  Accordingly, the Board finds that a remand for a new VA examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2002); Barr v. Nicholson, 21 Vet App 303 (2007) (holding that when VA undertakes to provide the veteran with an examination, it must insure that the examination is adequate).  See also Stegall v. West, 11 Vet. App. 268 (1998) (The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Lastly, an informed decision on the claim for a TDIU cannot be made at this time in view of the significant impact that the pending claims of entitlement to service connection for myasthenia gravis and entitlement to an initial rating greater than 30 percent for PTSD may have on the TDIU claim.  Furthermore, in light of the RO's recent grant of service connection for PTSD, and following resolution of the pending claims noted above, a medical opinion should be obtained that addresses the Veteran's ability to secure or follow a substantially gainful occupation with consideration of all of his service-connected disabilities combined.  See 38 C.F.R. § 4.16.  

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records should be obtained and added to the claims folder.

2.  Take appropriate action, including issuance of a Statement of the Case, on the appeal initiated by the Veteran regarding the issue of entitlement to an initial rating greater than 30 percent for PTSD.  The Veteran and his representative should be clearly advised of the need to file a timely substantive appeal in this matter if the Veteran wishes to complete an appeal from that determination.  

3.  Afford the Veteran an appropriate VA examination to address the current nature and etiology of his myasthenia gravis.  The claims file must be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such a review was conducted. The examiner should be asked to opine as to whether it is at least as likely as not (50 percent or greater probability) that the current myasthenia gravis, ocular and/or systemic, is causally related to active service.  A complete rationale for any opinion expressed should be provided.

4.  Thereafter, schedule the Veteran for a VA TDIU examination.  The claims file must be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such a review was conducted.  The examiner should be asked to opine as to whether the Veteran's service-connected disabilities combine to prevent him from securing and following substantially gainful employment. The nature and severity of the service-connected disabilities should be discussed.  The examiner should explain the basis for any opinion reached.

5.  After undertaking any other development deemed appropriate, consideration should again be given to the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond before the claims file is returned to the Board for further appellate review.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


